Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15 is, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, between groups I and II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shintaro Yamada on 6/4/21.
The application has been amended as follows: 
Amendment dated 5/27/21:
Claim 1, line 1, after “ A” insert ---- cosmetic ----; page 2, line 3, before “ composition” , insert ---- cosmetic ----; line 5, before “ composition” , insert ---- cosmetic ----; line 7, before “ composition” , insert ---- cosmetic ----; line 9, before “ composition” , insert ---- cosmetic ----.
Claim 14, line 1, before “composition”, insert ---- cosmetic ----; line 2, before “composition”, insert ---- cosmetic ----.
Claim 15, line 2, before “composition”, insert ---- cosmetic ----.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619